EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
8. (currently amended) The ultrasonic probe according to claim [[3]]2, wherein the probe includes a tubular duct for supplying cooling fluid and opening into the cooling chamber, and exhibiting a straight passage section whereof the normal is confounded with the tangential direction.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a probe that includes at least an inlet located at the periphery of the emitting face, and at least an outlet located in the central part of said emitting face, wherein the probe comprises a tubular duct extending upstream of the inlet and oriented in a manner that its longitudinal extension axis, and thereby, the velocity vector that it bears, exhibits a non-null tangential component to create a swirling circulation of the cooling fluid inside a cooling chamber. Furthermore, nothing of the record would suggest to one of ordinary skill in the art to modify the known prior art with the features recited above to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793